DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/US2017/029365 filed 4/25/2017.
Claims 1-2, 5-10, 12, 15, 19-20, 25-26, 30, 33-34, 36-38 are pending. 



Election/Restrictions

Applicant's election with traverse of Group I in the reply filed on 6/4/2021 is acknowledged.  The traversal is on the ground(s) that the PCT application did not require a lack of unity, and there is no serious search burden.  This is not found persuasive because:
Consideration of an undue search burden is relevant for applications filed under 111(a), but is not relevant for restriction of national stage applications filed under 35 USC 371. See MPEP 201. MPEP states “Restriction practice under MPEP 806 is applied to national applications under 111(a) while unity of invention practice under MPEP 1800 is applied to national stage applications.” Furthermore, MPEP 1893.03(d) states, “As 
Further, not finding lack of unity in international search report does not preclude a finding of lack of unity at a later stage, specifically in light of the teachings in Braig et al. (US 2006/0052491) of the common or corresponding special technical features of groups I and II.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-10, 12, 15, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said alkyl" in line 12.  However, two alkyls are previously recited, namely a C1-C18 strait chain alkyl and C3-C18 branched chain alkyl. 
Claim 1 recites …R1 is… a 5-12 membered cycloalkyl is substituted with one or more of …-C(O), -C(O)O, -OC(O)… One skilled in the art understands –C(O) as a carbonyl carbon, i.e. -C=O, wherein the carbonyl carbon requires four bonds (octet) and an oxygen atom requires an octet. Therefore, it would not be clear to one skilled in the art the meaning of …-C(O), -C(O)O, -OC(O) since the carbon or oxygen atoms do not appear to contain an octet. It appears Applicant may have intended to recite –C(O)- for example, or other suitable variables.  
Claims 2, 5-10, 12, 15, 19 are subsumed because of their dependence. 




Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 5, 7-8, 15, 19 are rejected under 35 U.S.C. 102(a)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohrbom et al. (US 6,037,441).
Regarding claim 1: Ohrbom is directed to coating composition comprising
A coating resin
A triazine UV light absorber 
A hindered amine light stabilizer (abstract Ohrbom). Specifically, a combination of a UV light absorbing compound and a hindered amine light stabilizer is disclosed as a mixture.
Suitable UV light absorbers include triazine UV absorbers of the formula:
    PNG
    media_image1.png
    392
    689
    media_image1.png
    Greyscale
 wherein Y2 is an alkyl having 1-18 carbon atoms substituted with –COOH (equivalent to –C(O)O and/or –C(O)R5), COOY (equivalent to –C(O)O and/or –C(O)R5), -CONH2 (equivalent to –C(O)N(R5)2), 

The UV light absorber is covalently linked to a coating resin. Specifically, the oligomer or polymer is reacted with the UV light absorber, i.e. polymer bound ultraviolet light absorber (col. 5 ll. 25-26 Ohrbom). Further, the oligomer or polymer is covalently bonded with the functional group of the UV light absorber (col. 11 ll. 36-50 Ohrbom). Given that the aforementioned UV light absorber above contains Y2 is an alkyl having 1-18 carbon atoms substituted with –COOH (equivalent to –C(O)O and/or –C(O)R5), COOY (equivalent to –C(O)O and/or –C(O)R5), -CONH2 (equivalent to –C(O)N(R5)2), -CONHY9 (equivalent to –C(O)N(R5)2) functionality, it is reasonable for one skilled in the art to determine the triazine ultraviolet light absorber is covalently linked to the coating resin through –OY2 functional group (-OR1 in the present invention). 
	Nevertheless, Ohrbom doesn’t literally recite the triazine UV light absorber is covalently linked to the coating resin through R1. However, a rejection under 102/103 is appropriate when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 
	Regarding claim 2: R1 can be a C1-18 alkyl or C3-C18 branched chain alkyl. See col. 5 ll. 30-60 Ohrbom. A specific example is disclosed at col. 7 ll. 1-25 wherein R1 is a C1-C18 alkyl chain is substituted by one or more of –OH. 
Regarding claim 5: R1 can be substituted with –COOH (equivalent to –C(O)O and/or –C(O)R5), COOY (equivalent to –C(O)O and/or –C(O)R5), -CONH2 (equivalent to –C(O)N(R5)2), -CONHY9 (equivalent to –C(O)N(R5)2) or alkyl of 4-20 carbon atoms substituted by hydroxy or alkoxy (equivalent to –OR5). See col. 5 ll. 30-60 Ohrbom. A specific example is disclosed at col. 7 ll. 1-25 wherein R1 is a C1-C18 alkyl chain.
Regarding claim 7: R3 is H in the formula 
    PNG
    media_image1.png
    392
    689
    media_image1.png
    Greyscale

Regarding claim 8: Ohrbom discloses the formula Y2 is an alkyl having 1-18 carbon atoms substituted with –COOH (equivalent to –C(O)O and/or –C(O)R5), COOY (equivalent to –C(O)O and/or –C(O)R5), -CONH2 (equivalent to –C(O)N(R5)2), -CONHY9 
	Regarding claim 15: The UV light absorber used in the working examples ranges from 1.0 – 2.0% by weight based on a total solids basis (col. 16 ll. 20-35 Ohrbom). 
	Regarding claim 19: A method of stabilizing a coating composition on a substrate toward ultraviolet radiation the method comprising applying the coating composition to a substrate is disclosed throughout. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohrbom. 
Regarding claim 9: Suitable polymer include epoxy resins (col. 10 ll. 10-20 Ohrbom). Further, the resins include crosslinking groups such as carbonate groups and the resin comprises a carbamate group that reacts with the UV light stabilizer (abstract 
Regarding claim 12: Suitable hindered amine stabilizers include hydroxyphenylbenzotriazole (col. 2 ll. 42-60 Ohrbom). 
While a hindered amine stabilizers include hydroxyphenylbenzotriazole is listed among a list of possible resins, one skilled in the art would have been motivated to have selected hindered amine stabilizers include hydroxyphenylbenzotriazole since it is specifically listed as suitable from a finite list of options. Therefore, it would have been obvious to one skilled in the art at art at the time the invention was filed to have selected a hindered amine stabilizers include hydroxyphenylbenzotriazole to arrive at claim 12 of the present invention. 


Claims 6, 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ohrbom as applied to claim 1 above, and further in view of Braig et al. (US 2006/0052491). 
Regarding claim 6: A specific formula wherein R5 is C9 branched chain alkyl is not specifically mentioned, although is within the scope of UV light stabilizers of Ohrbom. 
Braig is directed to a coating composition comprising: 
	A coating resin ([0273] Braig)
	A triazine ultraviolet light absorber of Formula (I)
	A hindered amine light stabilizer ([0273] Braig)
Braig discloses suitable UV light absorbers include.
	
    PNG
    media_image2.png
    569
    774
    media_image2.png
    Greyscale
and 
    PNG
    media_image2.png
    569
    774
    media_image2.png
    Greyscale
. (equivalent to formula I wherein R5 is C9 branched chain alkyl). 
One skilled in the art would have been motivated to have selected the aforementioned UV light absorbers as the UV light absorbers of choice in Ohrbom for stabilizing organic materials against degradation induced by light, heat or oxidation (abstract Braig), and since they are species of the general formula already taught in Ohrbom. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the aforementioned UV light absorbers as the UV light absorbers of choice in Ohrbom.
Regarding claim 10: Ohrbom doesn’t specifically recite the triazine ultraviolet light absorbers of claim 10. 
Braig discloses suitable UV light absorbers include 
    PNG
    media_image3.png
    595
    749
    media_image3.png
    Greyscale
 and 
    PNG
    media_image2.png
    569
    774
    media_image2.png
    Greyscale






R1 can be substituted with one or more of –OH , -OC(O)R5. Specific examples include:

    PNG
    media_image3.png
    595
    749
    media_image3.png
    Greyscale
and 
    PNG
    media_image2.png
    569
    774
    media_image2.png
    Greyscale
and 
    PNG
    media_image2.png
    569
    774
    media_image2.png
    Greyscale
. One skilled in the art would have been motivated to have selected the aforementioned UV light absorbers as the UV light absorbers of choice in Ohrbom for stabilizing organic materials against degradation induced by light, heat or oxidation (abstract Braig), and since they are species of the general formula already taught in Ohrbom. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the aforementioned UV light absorbers as the UV light absorbers of choice in Ohrbom. 






Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 



/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768